Citation Nr: 1128221	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for service-connected hearing loss rated as 10 percent disabling from January 25, 2006 and as 20 percent disabling from April 8, 2009.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter was last before the Board of Veterans' Appeals (Board) in May 2010, on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the claim for additional development.

As noted in the May 2010 remand, the Veteran was scheduled for a travel board hearing, but he withdrew his request for that hearing in December 2009.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  An April 2011 rating decision granted entitlement to a 30 percent disability rating for hearing loss, effective July 13, 2010. 

2.  In May 2011, prior to the promulgation of a decision in the appeal, the Board received written notice that the Veteran was no longer in disagreement with his level of compensation.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to an increased rating for hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, the RO issued a May 2009 rating decision increasing the Veteran's disability evaluation for hearing loss from 10 percent to 20 percent effective April 8, 2009.  The Veteran disagreed with that decision, contending that his disability was more severe than his rating reflected; he subsequently perfected his appeal.  The Board remanded his claim in May 2010 for additional development, to include the provision of a VA examination.  On the basis of a July 2010 VA examination report, the Appeals Management Center (AMC) granted entitlement to a 30 percent disability rating effective July 13, 2010.  He was notified of this decision by an April 26, 2011 letter.

The Veteran's representative submitted a May 2011 statement that he was "satisfied with the payment as of the April 26, 2011 letter and does not wish to disagree with the findings at this point in time."  As such, the Board finds that the Veteran has withdrawn the matter of entitlement to an increased disability rating for hearing loss.  Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.


ORDER

The appeal of entitlement to an increased disability rating for hearing loss is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


